NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 06 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOHN HOWARD, GARY FRASER, and                    No. 12-15530
GLENROY SCHAD,
                                                 D.C. No. 2:10-cv-01473-HRH
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

RYDER TRUCK RENTAL, INC., AKA
Ryder System, Inc., AKA Ryder
Transportation Services,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                H. Russel Holland, Senior District Judge, Presiding

                     Argued and Submitted February 14, 2014
                            San Francisco, California

Before: TALLMAN and RAWLINSON, Circuit Judges, and GARBIS, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
      John Howard, Gary Fraser, and Glenroy Schad (collectively, Plaintiffs)

appeal the district court’s entry of summary judgment in favor of their former

employer, Ryder Truck Rental, Inc. (Ryder). They allege that their termination

violated the Age Discrimination in Employment Act and that Ryder humiliated

them by broadcasting their terminations on its closed-circuit television system.

      1.     Plaintiffs failed to raise a material issue of fact regarding whether

Ryder’s stated reason for their terminations was a pretext for discrimination. See

Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1113-14 (9th Cir. 2011)

(requiring the production of “specific and substantial” circumstantial evidence to

raise a material issue of fact regarding pretext).

      2.     The district court acted within its discretion when it excluded

Plaintiffs’ expert’s report from consideration. The expert’s report addressed

matters within the common knowledge of the average layperson, and thus, would

not be helpful to the trier of fact. See Fed. R. Evid. 702; see also Ward v. Westland

Plastics, Inc., 651 F.2d 1266, 1271 (9th Cir. 1980) (“The question whether gender

was the basis of differential treatment is not so technical as to require the aid of an

expert to enlighten the jury or court.…”).

      3.     The district court did not err by granting summary judgment to Ryder

on Plaintiffs’ intentional infliction of emotional distress claim because Ryder’s


                                           2
alleged conduct in broadcasting Plaintiffs’ terminations on closed-circuit television

monitors was not sufficiently “extreme and outrageous” as to constitute intentional

infliction of emotional distress. Nelson v. Phoenix Resort Corp., 888 P.2d 1375,

1386-87 (Ariz. Ct. App. 1994).

      AFFIRMED.




                                          3